 CHAMPION FARM DIV. OF KOEHRING CO.513Champion Farm Division of Koehring Company,Employer-PetitionerandInternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkers of America(UAW). Case16-RM-419October 4, 1971DECISION AND DIRECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 16 onMay 27, 1970, an election by secret ballot wasconducted in the above case on June 9, 1970. Uponthe conclusion of the election a tally of ballots wasfurnished the parties in accordance with the NationalLabor Relations Board Rules and Regulations, Series8,as amended. The tally of ballots shows that 27ballots were cast, of which 1 1 were against, and 9 werefor, the Union, and 7 were challenged. The challengedballotswere sufficient in number to affect theoutcome of the election. Thereafter, the Union filedtimely objections to conduct affecting the results ofthe election.In accordance with the Board's Rules and Regula-tions, the Acting Regional Director conducted aninvestigation and thereafter, on November 4, 1970,issued his Report on Challenged Ballots and Objec-tions to Election in which he recommended that theobjections be overruled and that challenges to theballots of Letizie, Sharpnack, and Flynn be sustainedand that the challenges of Anderson, Collier, Nelson,and Durkee be overruled. Thereafter, the Union filedtimely exceptions to the Acting Regional Director'sreport and a supporting brief Subsequently, theBoard, on January 25, 1971, issued an unpublishedOrder directing Hearing on the Union's Objection 1and the issues pertaining to the seven challengedballots.Following such hearing before Hearing OfficerThomas P. Sheridan, the Hearing Officer issued hisReport on Objections and Challenges on May 18,1971, in which he approved the parties' stipulationagreeing to the withdrawal of the Union's objectionand its challenge to Collier, as well as the parties'agreement that Anderson was ineligible and that thechallenge to his ballot should be sustained. TheHearingOfficer further recommended that thechallenge to the ballot of Letizie be sustained and thatthe challenges to the ballots of Durkee, Flynn,Nelson,and Sharpnack be overruled.The Employerthereafter filed exceptions,limited to the eligibility ofFlynnand Sharpnack,predicated on thelist of 1971.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational LaborRelations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the HearingOfficermade at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.On the entire record in this case, theBoard finds:1.The Employer-Petitioner is engaged in com-merce within the meaningof the Actand it willeffectuate the purposes of the Act to assert jurisdic-tion herein.2.The Unionisa labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployerwithin the meaning of Section 9(c)(1) andSection 2(6) and(7) of the Act.4.In accordance with the stipulation of theparties.we find that the following employees consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All productionand maintenance employees of theEmployer's Koehring Farm Division, ChampionOperations plant,Sand Springs, Oklahoma, ex-cluding office clerical employees,guards, watch-men and supervisors,as defined in the Act.The Boardhas considered the Hearing Officer'sreport, the Employer'sexceptions, and the entirerecord in this case and hereby adopts the findings,conclusions, and recommendations of the HearingOfficer.' Contraryto our dissenting colleague and inagreement with the hearing officer, we find thatemployeesFlynnand Sharpnack had a reasonableexpectancy of future employment on the date of theelection,June 9, 1970. These employees were alleged-ly dischargedby theEmployer in violation of Section8(a)(3). Pursuant to an informal settlement agreementofMay 27,1970,Flynn was placed 10th andSharpnack 14th on a preferential hiring list. TheEmployer's next busy season was between Januaryand April 1971.We believeFlynnand Sharpnackcould reasonably have expected to be recalled duringthis period.While the factof Flynn's actual recall inFebruary is not probative of his chances in May,given his legal right to preferential treatment, normalIWe accept the parties' stipulation that Union's Objection I beHearing Officer's findings that Floyd Durkee and Terry Nelson arewithdrawn and that Gary Collier is eligible, and John Anderson ineligible,eligible, and Carmine Letizie ineligible, to voteto voteWe also adoptpro forma,in the absence of exceptions thereto, the193 NLRB No. 83 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDturnover, and production needs, no great skill inprophecy is required to fairly predict this result.Accordingly,we shall direct that the RegionalDirector for Region 16 open and count the ballots ofCollier, Durkee, Nelson, Flynn, and Sharpnack.DIRECTIONIt is hereby directed that the Regional Director forRegion 16 shall, pursuant to the Rules and Regula-tions of the Board, within 10 days from the date of thisDirection, open and count the ballots of Collier,Durkee, Nelson, Flynn, and Sharpnack.CHAIRMAN MILLER, dissenting in part:Idissent from my colleagues' findings that employ-ees Flynn and Sharpnack were eligible voters. TheActing Regional Director properly found, in hisoriginaldecision, that they had no reasonableexpectancy of recall in the near future as of theelection date since they were number 10 and 14,respectively, on the welders' seniority recall list, andthe Company's business situation at that time indicat-ed no probability of a need for more than two welders.The hearing (which, in my view, was improvidentlydirected herein) has adduced no facts requiring adifferentdecision.The fact that one of the twoemployees was recalled 8 months after the electionwhen six employees with more seniority refused recallis clearly a fortuitous circumstance which could notreasonably have been foreseen at the relevant time fora determination herein. If we are to review eligibilitydeterminations on the basis of this kind of wisdominspired by hindsight, we will need to have RegionalDirectors and Board Members with far greaterprophetic talents than I, at least, possess. We are also,inmy view, thus inviting protracted postelectionprocedures in all of these proceedings, so that a partychallenging the "reasonable expectancy" ruling of aRegional Director may have the opportunity to seewhether subsequent unforeseeable events may provehis determination, however reasonable at the time, tohave inaccurately read the future.